Exhibit 10.1

AGREEMENT AND AMENDMENT NO. 2 TO

CREDIT AGREEMENT

This Agreement and Amendment No. 2 to Credit Agreement (this “Agreement”) dated
as of November 26, 2012 is among Mid-Con Energy Properties, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantor (as defined below),
the parties that are “Lenders” prior to the effectiveness of this Agreement
under and as defined in the Credit Agreement referred to below (the “Existing
Lenders”), the party that is a New Lender (as defined below; and together with
the Existing Lenders, the “Lenders” and individually, a “Lender”), Royal Bank of
Canada, as administrative agent for such Lenders (in such capacity, the
“Administrative Agent”) and as the LC Issuer.

RECITALS

A. The Borrower, the Existing Lenders, and the Administrative Agent are parties
to that certain Credit Agreement dated as of December 20, 2011, as amended by
that certain Agreement and Amendment No. 1 to Credit Agreement dated as of
April 23, 2012 (as the same may be amended, modified or supplemented from time
to time, the “Credit Agreement”).

B. In connection with such Credit Agreement, Mid-Con Energy Partners, L.P., a
Delaware limited partnership and owner of 100% of the membership interest in
Borrower, executed and delivered that certain Guaranty dated as of December 20,
2011 (as the same may be amended, modified or supplemented from time to time,
the “Guaranty”) in favor of the Administrative Agent for the benefit of the
Guaranteed Parties (as defined in the Guaranty) pursuant to which it became a
Guarantor.

C. The Borrowing Base is to be increased to $130,000,000 from its current
$100,000,000 and in connection therewith Borrower desires to bring in a new
lender.

D. To effect the admission of a new lender and subject to the terms set forth
herein, (i) Royal Bank of Canada has agreed to decrease its Percentage Share,
(ii) BOKF, NA, d/b/a The Bank of Texas, has agreed to decrease its Percentage
Share, (iii) Wells Fargo Bank, National Association has agreed to decrease its
Percentage Share, and (iv) Comerica Bank, a Texas banking association has agreed
to enter into the Credit Agreement as a Lender (such new lender being referred
to herein as the “New Lender”) with a Percentage Share equal to 23.077%.

E. The Borrower has also requested that the Existing Lenders and the New Lender
amend the Credit Agreement to make certain other changes to the Credit
Agreement.

 

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Terms Defined Above. As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.

Section 1.02 Terms Defined in the Credit Agreement. Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.

Section 1.03 Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement. Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting gender shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.

ARTICLE II

NEW LENDER

Section 2.01 Assignment and Assumption. For an agreed consideration, each
Existing Lender hereby irrevocably sells and assigns to the New Lender, and the
New Lender hereby irrevocably purchases and assumes from each of the Existing
Lenders, subject to and in accordance with the terms and conditions of this
Article II and the Credit Agreement, as of the Effective Date (i) all of each
Existing Lender’s rights and obligations as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
required to result in the New Lender having the Maximum Credit Amount,
Commitment and Percentage Share identified on Schedule 1 attached to this
Agreement (including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of such Existing
Lender (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Existing Lenders and, except as expressly
provided in this Article II, without representation or warranty by the Existing
Lenders.

 

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

Section 2.02 New Lender Agreement. New Lender:

(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder and (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.2 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any Existing Lender;

(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Existing Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender;

(c) appoints and authorizes Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent thereby,
together with such powers and discretion as are reasonably incidental thereto;
and

(d) specifies as its Applicable Lending Office and (address for notices) the
office(s) set forth beneath its name on Schedule 1 “Lenders Schedule” attached
to this Agreement.

Section 2.03 Existing Lender Representations and Warranties. Each Existing
Lender:

(a) represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest being assigned by it to New Lender, (ii) the Assigned Interest
being assigned by such Existing Lender to New Lender is free and clear of any
lien, encumbrance or other adverse claim created by such Existing Lender and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby; and

(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

Section 2.04 Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the respective
Existing Lender for amounts which have accrued to but excluding the Effective
Date and to the New Lender for amounts which have accrued from and after the
Effective Date.

ARTICLE III

AMENDMENTS

Section 3.01 Amendment to Credit Agreement. Effective as of the Effective Date,
the Credit Agreement shall hereby be amended as follow:

(a) The following definitions found in Section 1.1 (Definitions and References)
of the Credit Agreement are hereby amended to read in their entirety as follows:

“Agreement” means this Credit Agreement, as amended by Amendment No. 1 and
Amendment No. 2.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 “Lenders Schedule”
under the column heading “Commitment”.

“Lenders” means (a) each signatory hereto (other than Borrower), including Royal
Bank of Canada, in its capacity as a Lender hereunder, rather than as
Administrative Agent or LC Issuer and (b) the party identified as “New Lender”
(as defined in Amendment No. 2) and the successors of each such party as Lender
hereunder pursuant to Section 10.5.

“Loan Documents” means this Agreement, the Notes, the Security Documents,
Letters of Credit, LC Applications, Amendment No. 1, Amendment No. 2, and all
other agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets,
commitment letters, correspondence and similar documents used in the negotiation
hereof, except to the extent the same contain information about Borrower or its
Affiliates, properties, business or prospects or specify fees to be paid).

(b) The following new definitions are added to Section 1.1 (Definitions and
References) of the Credit Agreement to appear therein in alphabetical order:

“Amendment No. 2” means that certain Agreement and Amendment No. 2 to Credit
Agreement dated as of November 26, 2012, among the Borrower, the Guarantor,
Royal Bank of Canada, as Administrative Agent, a Lender and as LC Issuer and all
of the Lenders.

 

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

(c) Schedule 1 – Lenders Schedule—which is attached to the Credit Agreement is
hereby replaced in its entirety with Schedule 1 that is attached hereto.

(d) Exhibit F – Assignment and Assumption—which is attached to the Credit
Agreement is hereby amended by deleting the reference to “Section 6.1” and
replacing it with “Section 6.2” in Section 1.2 of the Standard Terms and
Conditions for Assignment and Assumption.

ARTICLE IV

REDETERMINED BORROWING BASE

Section 4.01 Redetermined Borrowing Base. Pursuant to Section 2.9 of the Credit
Agreement, Administrative Agent and Lenders hereby notify Borrower that, from
the Effective Date until and including the next Determination Date, the
Borrowing Base shall be $130,000,000. This Agreement constitutes notice to
Borrower of the redetermined Borrowing Base for purposes of Section 2.9 and by
its signature to this Agreement each Lender consents to the $130,000,000
redetermined Borrowing Base.

ARTICLE V

AGREEMENTS

Section 5.01 Commitments. Each Existing Lender and the New Lender hereby
acknowledges and confirms that, as of the date hereof and after giving effect to
this Agreement, its respective Commitment is as set forth next to its name on
Schedule 1 attached hereto.

Section 5.02 Breakage Costs. If, as a result of the changes in the Percentage
Shares of the Existing Lenders effected hereby, any Existing Lender incurs any
losses, out-of-pocket costs or expenses as a result of any payment of Eurodollar
Loans prior to the last day of the Interest Period applicable thereto (whether
by the Borrower or as a result of the reallocation of the outstandings of the
Eurodollar Loans under the Credit Agreement due to the changes in the Existing
Lenders’ Percentage Share resulting from the joinder of the New Lender into the
Credit Agreement) and such Existing Lender makes a request for compensation
pursuant to Section 3.4 of the Credit Agreement, the Borrower shall, within ten
(10) days of any written demand sent by such Existing Lender to the Borrower
through the Administrative Agent, pay to the Administrative Agent for the
account of such Existing Lender any amounts required under Section 3.4 of the
Credit Agreement to compensate such Existing Lender for such losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or reallocation including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Existing
Lender to fund or maintain such Eurodollar Loan.

 

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01 Borrower Representations and Warranties. The Borrower represents
and warrants that: (a) the representations and warranties contained in the
Credit Agreement and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; and (b) the Liens under the Security Documents are valid and subsisting
and secure Borrower’s obligations under the Loan Documents.

Section 6.02 Guarantor’s Representations and Warranties. Guarantor represents
and warrants that: (a) the representations and warranties of Guarantor contained
in the Guaranty and the representations and warranties contained in the other
Loan Documents to which Guarantor is a party are true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; (b) no Default has occurred which is continuing; and (c) the
Liens under the Security Documents to which Guarantor is a party are valid and
subsisting and secure Guarantor’s obligations under the Loan Documents.

ARTICLE VII

CONDITIONS

The Credit Agreement shall be amended as provided herein, upon the date all of
the following conditions precedent have been met (the “Effective Date”):

Section 7.01 Documents. The Administrative Agent shall have received each of the
following:

(a) this Agreement duly and validly executed and delivered by the Borrower, the
Guarantor, the Administrative Agent, the Existing Lenders and the New Lender;

(b) a replacement Note for each Existing Lender and a new Note to the New
Lender, in each case, in the amount of their respective Percentage Share of the
Maximum Credit Amount after giving effect to this Agreement;

(c) favorable opinions of the Borrower’s and the Guarantor’s counsel dated as of
the date of this Agreement in form and substance satisfactory to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request;

(d) a secretary’s certificate for the Borrower dated the date hereof and
certifying (i) copies of the resolutions of the board of managers of the General
Partner authorizing this Agreement, (ii) no change in the organizational
documents of the General Partner or any Restricted Person and (iii) the names
and true signatures of the officers of the General Partner authorized to sign
this Agreement, the new or replacement Notes, and the other Loan Documents to
which the Borrower is a party;

(e) a secretary’s certificate for the Guarantor dated the date hereof and
covering the matters set forth in clause (d) above as to Guarantor; and

 

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

(f) certificates of good standing and existence for the Borrower and Guarantor
in each state in which each such Person is organized and in each state in which
such Person is authorized to transact business as a foreign entity, which
certificate(s) shall be dated a date not earlier than 30 days prior to the
Effective Date.

Section 7.02 No Default. No Default shall have occurred which is continuing as
of the Effective Date.

Section 7.03 Fees and Expenses. The Borrower shall have paid or reimbursed the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Agreement and the increase in the Borrowing
Base effected hereby, any other documents prepared in connection herewith and
the transactions contemplated hereby, including, without limitation, the fees
and disbursements of the Administrative Agent’s outside legal counsel, in each
case, pursuant to all invoices of the Administrative Agent and/or such counsel
presented to the Borrower for payment prior to the Effective Date. By its
execution of this Agreement, Borrower hereby (i) agrees to the $130,000,000
redetermined Borrowing Base, (ii) agrees to and approves the amount of the
borrowing base increase fee, if any, negotiated with the Administrative Agent
and (iii) waives its right to reduce the Borrowing Base during the Option Period
as otherwise permitted under Section 2.10 of the Credit Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Effect on Loan Documents; Acknowledgements.

(a) Each of the Borrower, the Guarantor, Administrative Agent, the LC Issuer,
the Existing Lenders and the New Lender does hereby adopt, ratify, and confirm
the Credit Agreement and each other Loan Document, as amended hereby, and
acknowledges and agrees that the Credit Agreement and each other Loan Document,
as amended hereby, is and remains in full force and effect, and the Borrower and
the Guarantor acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement and the other Loan Documents are not
impaired in any respect by this Agreement.

(b) From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended by this Agreement.

(c) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default under the Credit Agreement, subject to all applicable cure or grace
periods provided for under the Credit Agreement.

Section 8.02 Reaffirmation of the Guaranty. Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty are in full
force and effect and that Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, of the Guaranteed

 

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
Guarantor under the Guaranty in connection with the execution and delivery of
amendments to the Credit Agreement, the Notes or any of the other Loan Documents
(other than the Guaranty or any other Loan Document to which Guarantor is a
party).

Section 8.03 Counterparts. This Agreement may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement. This Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. This Agreement may be transmitted and/or
signed by facsimile, telecopy or electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Restricted
Persons and Lender Parties. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

Section 8.04 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 8.05 Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 8.06 Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by, construed and enforced in accordance with the
laws of the State of New York and the laws of the United States, without regard
to principles of conflicts of laws.

Section 8.07 Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[The remainder of this page has been left blank intentionally.]

 

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

BORROWER: MID-CON ENERGY PROPERTIES, LLC, a Delaware limited liability company
By:   Mid-Con Energy Partners, LP, a   Delaware limited partnership, its   Sole
Member By:   Mid-Con Energy GP, LLC, a   Delaware limited liability company,  
Its General Partner

 

        By:   /s/  Jeffrey R. Olmstead  

 

  Jeffrey R. Olmstead   President and Chief Financial Officer

 

GUARANTOR: MID-CON ENERGY PARTNERS, LP, a Delaware limited partnership By:  
Mid-Con Energy GP, LLC, a   Delaware limited liability company,   Its General
Partner

 

        By:    /s/ Jeffrey R. Olmstead  

 

  Jeffrey R. Olmstead   President and Chief Financial Officer

 

Signature Page 1

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: ROYAL BANK OF CANADA, as Administrative Agent By:   /s/
Ann Hurley  

 

  Ann Hurley   Manager, Agency

 

Signature Page 2

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

LENDERS: ROYAL BANK OF CANADA as a Lender and as LC Issuer By:   /s/ Don J.
McKinnerney  

 

  Don J. McKinnerney   Authorized Signatory

 

Signature Page 3

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

BOKF, NA, d/b/a The Bank of Texas as a Lender By:   /s/ Matt Chase  

 

  Matt Chase   Vice President

 

Signature Page 4

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

WELS FARGO BANK, NATIONAL ASSOCIATION as a Lender By:   /s/ David C. Brooks  

 

  David C. Brooks   Director & Senior Portfolio Manager

 

Signature Page 5

Amendment No. 2

Mid-Con Energy Properties, LLC

Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK as a Lender By:   /s/ Brandon M. White  

 

  Brandon M. White   Corporate Banking Officer